Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 April 2021.

 Information Disclosure Statement
Each information disclosure statement (IDS) submitted on 29 May 2018 and 10 October 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, each information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 
The abstract of the disclosure is objected to because of at least the following reasons, it: 1) uses phrasing which can be implied (“…is provided.”); 2) uses phrasing and sentence construction reserved for claims (“configured to…”); and 3) does not narratively and concisely describe the novel concept(s) of the invention. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, & 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Davis et al. (US 4196544), hereinafter referred to as “Davis.”
For Claim 1, Davis discloses a heat recycling system (title, disclosure) comprising:
a shell (building 12) defining an enclosed area (growth chamber 14);
an air supplier (upper air supply tubes 26) within the enclosed area;
one or more vents (a number of outlet openings 28) connected to the air supplier and configured to output air within the enclosed area (as illustrated in Figs. 1 & 2);
a heat generating device (in the same manner as the instant invention, at least one of lights 54 and lamps 56, as discussed in Column 5, lines 24-39) within the enclosed area;

a heat transfer device (three-way valve 126 decides which way to circulate the heated water, Col. 8) connected to the heat passageway; and
a controller (as defined by the components below) comprising:
one or more processors (temperature controller 146 processing the decisions outlined in Col. 8);
one or more memory modules (in order for the controller to perform the functions discussed in Col. 8, there must be “memory: part of a computer in which information, instructions, and programs are stored” Macmillan Dictionary); and
machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors, cause the controller to:
determine a target temperature for the enclosed area;
determine whether a temperature within the enclosed area is greater than the target temperature (in order for the controller to perform the discussed functions of Col. 8, there must be instructions available for the processor to follow, the threshold comparisons and subsequent reactions being discussed in Col. 8, lines 12-20); and

For Claim 3, Davis discloses the heat recycling system of claim 1, and Davis further discloses wherein the heat generating device includes a lighting device (in the same manner as the instant invention, at least one of lights 54 and lamps 56).
For Claim 5, Davis discloses the heat recycling system of claim 1, and Davis further discloses wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to control the heat transfer device to transfer the air heated by the heat generating device to the air supplier in response to determination that the temperature within the enclosed area is less than the target temperature (Fig. 1, Col. 8, lines 3-65).
For Claim 6, Davis discloses the heat recycling system of claim 5, and Davis further discloses wherein the air supplier provides the air heated by the heat generating device into the enclosed area (Col. 8, lines 3-65, Fig. 1).
For Claim 8, Davis discloses the heat recycling system of claim 1, and Davis further discloses wherein the heat transfer device includes a valve configured to change a flow direction of the air heated by the heat generating device (three-way valve 126 decides which way to circulate the heated water, leading to heated air being recirculated into the enclosure or vented, Col. 8, lines 3-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1 above, in further view of Wilson (US 20140259920).
For Claim 2, Davis discloses the heat recycling system of claim 1, and Davis further discloses further comprising one or more lighting devices in the enclosed area (at least one other of the lights 54 and lamps 56).
Davis is silent to wherein the heat generating device includes a transformer electrically connected to the one or more lighting devices.
Wilson, like prior art above, teaches a plant growing system (title, disclosure) further comprising a transformer electrically connected to one or more lighting devices [0149-0151].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the aforementioned one or more lighting devices of Davis with a transformer as taught by Wilson, “since 120 volts is standard using a 12 d.c. volt lighting system, a transformer is needed to convert the voltage.” In other words, transformers are well known in the lighting arts for providing consistent voltage.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1 above, and further in view of Tsai (US 20110247265).
For Claim 4, Davis discloses the heat recycling system of claim 1.

Tsai, like prior art above, teaches a plant growing system (title, disclosure, see element 10), further comprising a heat generating device includes a pumping device, the heat generating device having a heat insulating element connected to a heat passageway (note, in Fig. 1, that each heat pump comprises a passageway forming a fluid exchange relationship, each heat pump comprising at least a housing that would provide both insulation and passageways out of the housing).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate into the temperature controlled system of Davis, the heat pump arrangement as taught by Tsai, in order to provide one common heat transfer system for the enclosure, thus promoting efficiency. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1 above, and further in view of Kulas (US 20140026474).
For Claim 7, Davis discloses the heat recycling system of claim 1.
Davis is silent to wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: identify a plant in the enclosed area; retrieve a temperature recipe for the identified plant; and determine the target temperature based on the temperature recipe.
Kulas, like prior art above, teaches a plant growing device (title, disclosure), further comprising machine readable instructions stored in one or more memory modules, when executed by one or more processors, which cause controller to: identify a plant in an enclosed area [0025]; retrieve a temperature recipe for the identified plant; and determine target 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Davis with the ability to identify a plant and correlate the plant with a temperature recipe as taught by Kulas, in order to improve the plant’s overall health through automation, and since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
	
Claims 16, 18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Kurimoto (US 4265300).
For Claim 16, in the same manner as claim 1, Davis discloses a heat recycling system (title, disclosure) comprising:
a shell (building 12) defining an enclosed area (growth chamber 14);
an air supplier (upper air supply tubes 26) within the enclosed area;
one or more vents (a number of outlet openings 28) connected to the air supplier and configured to output air within the enclosed area (as illustrated in Figs. 1 & 2);
a heat generating device (in the same manner as the instant invention, at least one of lights 54 and lamps 56, as discussed in Column 5, lines 24-39) within the enclosed area;
a heat insulating element configured to cover the heat generating device (the circuit board clearly illustrated as running the length of elements 54, 56, Fig. 1 extends over at least a portion and provides some insulation to the lighting elements; in the alternative, the space between the 
a heat transfer device (three-way valve 126 decides which way to circulate the heated water, Col. 8) connected to the heat passageway; and
a controller (as defined by the components below) comprising:
one or more processors (temperature controller 146 processing the decisions outlined in Col. 8);
one or more memory modules (in order for the controller to perform the functions discussed in Col. 8, there must be “memory: part of a computer in which information, instructions, and programs are stored” Macmillan Dictionary); and
machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors, cause the controller to:
determine a target temperature for the enclosed area;
determine whether a temperature within the enclosed area is greater than the target temperature (in order for the controller to perform the discussed functions of Col. 8, there must be instructions available for the processor to follow, the threshold comparisons and subsequent reactions being discussed in Col. 8, lines 12-20); and
control the heat transfer device to transfer air heated by the heat generating device to an outside of the shell in response to determination that the temperature within the enclosed area is greater than the target temperature (indirectly, as discussed in Col. 8, lines 17-20 & 43-46).
However, Davis is silent to the shell including an outer wall and an inner wall.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the shell of Davis with an outer wall as taught by Kurimoto, in order to provide an insulated layer around the outside of the enclosure, as is well known in the art.
For Claim 18, the above-modified reference teaches the heat recycling system of claim 16, and Davis further discloses wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to control the heat transfer device to transfer the air heated by the heat generating device to the air supplier in response to determination that the temperature within the enclosed area is less than the target temperature (Fig. 1, Col. 8, lines 3-65).
For Claim 20, the above-modified reference teaches the heat recycling system of claim 16, and Davis further discloses wherein the heat transfer device includes a valve configured to change a flow direction of the air heated by the heat generating device (three-way valve 126 decides which way to circulate the heated water, leading to heated air being recirculated into the enclosure or vented, Col. 8, lines 3-65).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Kurimoto as applied to claim 16 above, and further in view of Wilson.
For Claim 17, the above-modified reference teaches the heat recycling system of claim 16, and Davis further discloses further comprising one or more lighting devices in the enclosed area (at least one other of the lights 54 and lamps 56).

Wilson, like prior art above, teaches a plant growing system (title, disclosure) further comprising a transformer electrically connected to one or more lighting devices [0149-0151].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the aforementioned one or more lighting devices of the above-modified reference with a transformer as taught by Wilson, “since 120 volts is standard using a 12 d.c. volt lighting system, a transformer is needed to convert the voltage.” In other words, transformers are well known in the lighting arts for providing consistent voltage.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Kurimoto as applied to claim 16 above, and further in view of Kulas.
For Claim 19, the above-modified reference teaches the heat recycling system of claim 16.
The above-modified reference is silent to wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: identify a plant in the enclosed area; retrieve a temperature recipe for the identified plant; and determine the target temperature based on the temperature recipe.
Kulas, like prior art above, teaches a plant growing device (title, disclosure), further comprising machine readable instructions stored in one or more memory modules, when executed by one or more processors, which cause controller to: identify a plant in an enclosed area [0025]; retrieve a temperature recipe for the identified plant; and determine target temperature based on the temperature recipe (wherein the profile of the identified plant is 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified system with the ability to identify a plant and correlate the plant with a temperature recipe as taught by Kulas, in order to improve the plant’s overall health through automation, and since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
	
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In addition to the other references provided by Applicant and Examiner, special attention is drawn to the disclosures of Fujiyama (US 20140318012), Kim et al. (US 20120111954), Landstrom et al. (US 4567732), and Oglevee et al. (US 4430828) for similar disclosures to the instant greenhouse system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643